Bleckley, Chief Justice.
1. The authorities od the subject are ample to show that the plaintiff was entitled to the rights of a passenger, and being a child only nine years of age, he had upon the driver’s diligence a claim in accordance with his tender years. Wilton v. R. R. Co., 107 Mass. 108, s. c. 9 Am. R. 11; Pittsburg, A. and M. R. Co. v. Caldwell, 74 Pa. St. 421; Muelhausen v. R. R. Co., 91 Mo. 332 ; Brennan v. R. R. Co., 45 Conn. 284, s. c. 29 Am. R. 679; Wood on Master and Servant, (2d ed.) 636, section 319 ; Beach on Contributory Negl., sec. 93; East Saginaw Street R. Co. v. Bohn, and notes, 12 Am. Law Reg. (N. S.) 745.
2, 3. The other points in the case are disposed of with sufficient fulness in the head-notes.

Judgment affirmed.